       Case: 3:18-cv-00730-wmc Document #: 194 Filed: 01/12/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

QUENTRELL WILLIAMS,

                               Plaintiff,                            OPINION AND ORDER
       v.
                                                                           18-cv-730-wmc
M. HAURE, KEVIN BRUNING,
P. SHELLENBERGER, B. DOLNICK,
ANGELA BOCK, KRISTI ANSTETH,
And KAITLYN JORGENSON, 1


                               Defendants.


       Pro se plaintiff Quentrell Williams, a former inmate at the Dane County Jail, is

proceeding in this lawsuit on a Fourteenth Amendment excessive force claim against defendants

for the manner in which they placed and held him in a restraint chair on July 24, 2018, while

Williams was jailed. Williams has five pending motions (dkts. 151, 178, 182, 183, 191), which

I am denying for the reasons that follow:




I.     Motions for Issuance of Subpoena (dkts. 151, 178)

       Williams has filed two motions for issuance of subpoenas, asking that the clerk of court

issue subpoenas for documents related to the use of force incident. (See dkts. 142, 178.) I am

denying these motions as unnecessary. Williams previously has submitted the same requests

to the clerk of court (dkts. 54, 142), and the court of court properly responded in a letter that

his request appeared to be discovery requests, since Williams was seeking materials from

defendants (see dkts. 54, 143).


1
   Williams named Kaitlyn Jacobs as a defendant, and she has clarified that her current last name is
Jorgenson. (See dkt. 117.) The case caption has been updated to reflect defendant Kaitlyn Jorgenson’s
current name.
      Case: 3:18-cv-00730-wmc Document #: 194 Filed: 01/12/21 Page 2 of 5




       Williams’ renewed requests suffer from the same problem: he does not indicate the

target of the subpoenas and has not since clarified that he wishes to serve the subpoenas on a

non-party. Indeed, given that Williams references his previous requests for subpoenas in these

renewed requests, it is reasonable to conclude that he would like to subpoena defendants for

these materials. But Williams does not need to subpoena the defendants to obtain discovery

from them. Accordingly, these motions are denied.

       If this case proceeds to trial, then Williams may ask that the court issue subpoenas for

witnesses who are unwilling to appear voluntarily to testify at trial. After resolving the motion

for summary judgment, if necessary the court will reset the trial deadlines, which would include

a deadline for Williams to submit requests for trial subpoenas.




II.    Motion to Compel (dkt. 191)

       Williams filed a motion to compel, seeking an order compelling defendants to turn over

the Dane County Sheriff’s Office use of force review board’s review of incident #180280319,

which took place July 24, 2018. Williams also seeks a $5,000 sanction against defendants for

withholding this document.

       Defendants oppose the motion because (1) Williams failed to attempt to work out this

dispute informally before filing his motion; (2) Williams has not served defendants a request

for production of documents seeking “the use of force review board’s review of force used by

the defendants in incident #180280319”; (3) the document Williams requests does not exist

because the use of force review board did not conduct a review of incident #180280319; and

(4) defendants have already produced all documents potentially relevant to Williams claims,

including: written reports for incident #180280319; written reports for other incidents at the


                                               2
       Case: 3:18-cv-00730-wmc Document #: 194 Filed: 01/12/21 Page 3 of 5




jail involving Williams; grievances and responses; Williams’ medical records; relevant policies

and procedures; training records; and video footage of the incident. In reply, Williams claims

that he did request that document, and that it exists because his aunt attempted to obtain it

through an open records request, which was denied because of this litigation. However, this

response to his aunt’s request does not suggest that the record exists. As such, I have no basis

to conclude that defendants possess the document Williams is seeking. Accordingly, I am

denying Williams’ motion to compel and for sanctions.




III.   Motion for Assistance in Recruiting Counsel (dkt. 182)

       Next, Williams has renewed his request for assistance in recruiting counsel, which I

previously denied due to Williams’ demonstrated ability to represent himself in this lawsuit.

(See 3/4/20 Order, dkt. 109, at 2.)     In his current motion, Williams reiterates the same

limitations that he previously raised, adding that the restrictions on his movement due to

lockdown procedures in place related to COVID-19 make litigating this case prohibitively

difficult. However, Williams’ submissions continue to indicate that he is more than capable of

litigating this case, and no further action is required from him until the dispositive motions

have been resolved. Therefore, I am not persuaded that he needs the assistance of counsel to

litigate this case at this juncture. See Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007).

Although it appears unlikely that Judge Conley would be persuaded to recruit counsel for such

a well-equipped pro se plaintiff, Williams may renew his request if this case proceeds to trial.

Accordingly, I will deny this motion without prejudice.




                                               3
      Case: 3:18-cv-00730-wmc Document #: 194 Filed: 01/12/21 Page 4 of 5




IV.    Motion to Appointment Expert (dkt. 183)

       Williams also asks that the court appoint an expert. However, previously in this lawsuit,

Williams requested an extension of time to disclose expert witnesses, or for the court to appoint

a neutral expert, since defendants disclosed five potential expert witnesses. (See dkt. 103.) I

denied that request in an order dated March 4, 2020, as follows:

       [T]he deadline to disclose experts was October 18, 2019. While Williams claims
       he did not believe he could request that the court appoint a neutral expert, he
       has not explained why he failed to explore this possibility, even two months later
       in December when he received defendants’ expert disclosures. Equally
       problematic, Williams has not identified the role an expert witness would play
       in assisting him prove his claims in this lawsuit. As such, I see no basis to either
       extend the expert witness disclosure deadline or recruit a neutral expert in this
       case. Accordingly, this motion is denied, but I will deny it without prejudice to
       Williams’ ability to renew it before Judge Conley in a manner that (1) explains
       his delay, and (2) fleshes out exactly why he will need an expert to prove his
       claims.

(3/4/20 Order, dkt. 109, at 5-6.) In Williams’ motion, he does not explain his delay in seeking

the court’s assistance in retaining an expert, instead Williams repeats his desire for an expert

due to defendants’ disclosure of experts and because his claims require an understanding of jail

policies and procedures related to the use of force. Because Williams has not provided good

for an extension of the disclosure deadline, I am denying this request. See Fed. R. Civ. P.

16(b)(4) (providing that a scheduling order “may be modified only for good cause”).




                                                4
Case: 3:18-cv-00730-wmc Document #: 194 Filed: 01/12/21 Page 5 of 5




                                   ORDER

IT IS ORDERED that:

1) Plaintiff Quentrell Williams’ motions for issuance of subpoenas, for appointment of
   an expert and to compel (dkts. 151, 178, 183, 191) are DENIED.

2) Plaintiff’s motion for assistance in recruiting counsel (dkt. 182) is DENIED without
   prejudice.


Entered this 11th day of January, 2021.

                                    BY THE COURT:

                                    /s/
                                    _______________________
                                    STEPHEN L. CROCKER
                                    Magistrate Judge




                                       5
